DETAILED ACTION
This communication responsive to the application No. 16/786,490 filed on February 10, 2021. Claims 1-20 are pending and are directed towards method, system and program product for FEDERATED MOBILE DEVICE MANAGEMENT.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of the terms “Wi-Fi” (para [14] of the specification), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .
Appropriate correction is required.

Claim Objections
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6-8 and 14-16 are objected by dependency on claims 5 and 13.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Hinton et al. U.S. Patent No. 7,562,382 B2 and Green et al. U.S. Patent Pub No. 2016/0088017 A1.
Hinton discloses a method, a program product and apparatus providing federated functionality within data processing system to establish federation relationship between multiple partners. Green discloses a method and a system for providing access to one or more resources to a user device, where the user device register with a policy management service by presenting the identity credential, then receive a token from the identity service based on the policy management level of the user device as compared to a policy set, as the policy management service provides an indication of compliance with the policy set to the identity service.
Hinton and Green fail to teach the limitations “authenticate the second management service for federated device management of the client device with a first management service; receive the second device management data from the second management service; and evaluate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heather Hinton et al. U.S. Patent No. 7,562,382 B2, (hereinafter “Hinton”).

As per claim 1. Hinton teaches a non-transitory computer-readable medium embodying program code for affiliated device management executable in at least one computing device, the program code, when executed by the at least one computing device, being configured to cause the at least one computing device to at least: 
enroll a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); 
identify a change in affiliation associated with at least one of the client device or the second management service (There may be minimal configuration changes in other federated components. Hinton, col 33 lines 9-10); and 
cause the client device to check in for a device management update based on the change in affiliation (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

 As per claim 2,  Hinton teaches the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: transmit a notification of the change in affiliation to the second management The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 3,  Hinton teaches the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: delete the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 4, Hinton teaches the non-transitory computer-readable medium according to claim 1, wherein the program code is further configured to cause the at least one computing device to at least: update device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 9, Hinton teaches a method for affiliated device management, comprising:
(the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); 
identifying a change in affiliation associated with at least one of the client device or the second management service (There may be minimal configuration changes in other federated components. Hinton, col 33 lines 9-10); and 
causing the client device to check in for a device management update based on the change in affiliation (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 10, Hinton teaches the method according to claim 9, further comprising: transmitting a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 11, Hinton teaches the method according to claim 9, further comprising: deleting the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 12, Hinton teaches the method according to claim 9, further comprising: updating device management data for the client device during the device management update (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 17, Hinton teaches a system for affiliated device management, comprising:
(Examples of computer readable media include media such as EPROM, ROM, tape, floppy disc, hard disk drive, RAM, and CD-ROMs. Hinton, Col. 66 Lines 10-12); and 
a first management computing device implementing a first management service and configured, through execution of the computer-readable instructions (the processes of the present invention are capable of being distributed in the form of instructions in a computer readable storage medium and a variety of other forms. Hinton, Col. 66 Lines 7-10), to at least: 
enroll a client device for management by a first management service based at least in part on federated management data (the federated environment with respect to a transaction that is initiated by a user to a first federated enterprise, which, in response, invokes actions at downstream entities within the federated environment. Hinton, Fig. 2A), the federated management data comprising first device management data of the first management service and second device management data received from a second management service (After the creation of the federation relationship has been initiated at federation Partner "X", a federation relationship establishing template file is dynamically generated (step 1414); the template file is structured in accordance with the data that needs to be collected from the federation partner… The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15); 
identify a change in affiliation associated with at least one of the client device or the second management service (There may be minimal configuration changes in other federated components. Hinton, col 33 lines 9-10); and 
(the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

As per claim 18, Hinton teaches the system according to claim 17, wherein the first management computing device is further configured to at least: transmit a notification of the change in affiliation to the second management service (The template file is then transmitted to federation Partner "Y" (step 1416), which modifies the received template file to include the required partner-specific information and then returns the modified template file to federation Partner "X". Hinton, Col. 57 lines 6-15).

As per claim 19, Hinton teaches the system according to claim 17, wherein the first management computing device is further configured to at least: delete the second device management data received from the second management service (Configuration files and/or property files contain runtime parameters for plug-ins 514, such as URI's that are to be used during federation transactions; these can be created, modified, and deleted by the administrator via runtime environment management console application. Hinton, Col. 48 Lines. 13-17).

As per claim 20, Hinton teaches the system according to claim 17, wherein the first management computing device is further configured to at least: update device management data (the administrative user at federation Partner "X" could choose to import the trust information for federation Partner "Y" through a partner-specific configuration file, after which the appropriate application at federation Partner "X" would automatically update the trust information about federation Partner "Y" in a datastore at federation Partner "X". Hinton, col 58 lines 24-29).

Related Prior Art
The following references have been considered relevant by the examiner: 
A.  Blinn et al. US 2005/0204041 A1 directed to providing services within a network of service providers sharing an authentication service and a set of business rules. A central server receives a first request from a first server to provide a first service to a user via a client without forcing the user to present credentials. 
B. Wray US 2008/0022379 A1 directed to federated management framework for credential data. The framework permits credential-using applications to provide user interface panels and associated semantics to manage the credentials that are relevant to each application
C. Grinstein US 2008/0263644 A1 directed to federated authorization for distributed computing systems by exchanging authorization information in a manner which alleviates the need for a receiving system to utilize any external systems when making an authorization decision. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted 




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492